          Case 7:21-cv-03950-VB Document 1 Filed 05/04/21 Page 1 of 3



UNITED STATES DISTRICT       COURT

::::::T ?l:::1::::        Y1   ::ii        _____x      (sd-2354)
                                                    DOCKET NO.
MARIE ELENA MCCARTHY AND NEIL TANICO,

                         Plainti-f f s,             NOTICE OF      REMOVAI,

     -against -
TARGET CORPORATION,

                         Defendant.
                               Defendant.


TO THE HONORABI,E TUDGES OF THE T'NITED STATES DISTRICT COURT FOR
THE SOI]:THERN DISTRICT OF NEW YORK:


     Defendant, TARGET CORPORATION, ("Target"),                       by      its
attorneys,     SIMMONS,fANNACE DELUCA,        LLP, Mary C. AzzareEEo, of
counsel, upon information and belief, respectfully petitions the
Court, pursuant to 28 U.S.C. S 1441-, as follows:
     1-.     In December 18, 2020, the above-captioned civil             act j-on

was commenced and is now pending in the Supreme Court of the
State of New York, County of Westchester. A t,rial has not yet
been had there j-n. A coPY of the Summons and Complaint is
annexed as Exhibit, *A". Target served an answer to Plaintiff's
Complaint on FebruarY 10,202L.             A copy of the Answer is      annexed

as Exhibit *8".
     2.      The action        seeks monetary damages for               injuries
aI1eged1y suffered      bY   plaintiffs,    MARIE ELENA MCCARTHY and NEIL
           Case 7:21-cv-03950-VB Document 1 Filed 05/04/21 Page 2 of 3



TANICO, aIlegedIy caused by defendant.                  Plaintiffs'     complaint

sounds in negligence.
      3.      The action involves a controversy between citizens of
dif f erent stat.es, in that: (a) plaintif         fs    are ci-tizens of the
State of New York; and (b) defendant is           now' and was        at the time
the action was commenced, incorporated pursuant to the laws of
the State of Minnesota with its principal place of business in
Minnesota.
      4.      This action is one of which the Dist,rict Courts of the
United States have original jurisdict.ion under 28 U.S.C. S 1332.
There is complete diversit,y beLween defendant and plaintiffs.
In addit.ion, the amount in controversy exceeds $75,000.
     5. This Notice of Removal is being filed within thirty
(30) days after receipt by defendant of plaintiffs'                       Combined

Discovery Responses which alleges damages in excess of $75,000.
      6.      Written notice of the filing       of this Notice of         Removal

will be given to plaintiffs           promptly after the filing           of this
Notice.
      7.      A true and correct copy of this Notice of Removal will
be filed with the Clerk of the Court of the              Supreme      Court of the
State of New York, County of Westchester promptly after the
f iling    of t.his Notice.
          Case 7:21-cv-03950-VB Document 1 Filed 05/04/21 Page 3 of 3



     8.      Attached to this Notice, and by reference made a part
hereof, are true and correct copies of all process and pleadings
filed herein.
     9.      By filing    this Notice of     Removal,   defendant does not
waive any defense which may be available Lo it,                 specifically
including, but not limit.ed to, its right to contest in                 personam

jurisdiction    over defendant, j-mproper service of process and the
absence of venue in this Court. or the Court from which this
action has been removed.
     WHEREFORE,     defendant prays that the above-captioned action
now pending in the Supreme Court in the State of New York,
County of Westchester, b€ removed therefrom to this Court.
Dated:       Hauppauge, New York
             May 4, 202I

                                     SIMMONS JAI{NACE DEI,UCA I,I,P


                                     BY: s/ Sal F. DeLuca
                                          Sal F. Deluca
                                    Attorneys for Defendant
                                     TARGET CORPORATION
                                     Office and P.O. Addrese:
                                     43 Corporate Drive
                                     Hauppauge, NY, 11788
                                     (631) 873-4888
TO   Anthony R. Tirone
     THE LAW OFFTCE OF ANTHONY R. TIRONE
     Attorneys for Plaj-nt.iffs
     1-70 Hamilt.on Avenue, Suite 300
     White P1ains, New York, 10601
     (9r4) 686-7007
